DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suen (US 2016/0326408) in view of either one of Arendt (US 5026756) or Borsinger (US 6890982).
	Regarding claim 1, Suen teaches a laminated body comprising two adherends and an adhesive layer that is interposed between these adherends to bond them together (paragraphs 58-59), wherein the adhesive layer comprises a cross-linked modified resin obtained by forming a cross-link derived from a cross-linkable group of a thermoplastic resin having the cross-linkable group (paragraphs 7, 9, 11, 16-23), and a catalyst impregnated into the cross-linked modified resin (paragraphs 49, 55-58 and 93), wherein the catalyst promotes formation of a cross-link derived from the cross-linkable group in the thermoplastic resin (paragraphs 3, 7 and 49). The catalyst may be a tertiary amine such as triethylenediamine (paragraph 49), which satisfies the claimed amine-based compound. Suen teaches the thermoplastic resin may comprise propylene-ethylene copolymer comprising grafted alkoxysilyl groups (paragraphs 17-18 and 20-21), which satisfies the claimed polyolefin having an alkoxysilyl group. The alkoxysilyl groups are reactive and cross-linkable (paragraph 17).
	Suen differs from claim 1 in that:
i.	Suen does not recite the difference in solubility parameters of an adhesive main agent containing the thermoplastic resin having the cross-linkable group and the catalyst is 4.5 or less.
ii.	The claimed catalyst content is discussed here.
	(i)	Suen teaches the adhesive main agent may comprise the above noted propylene-ethylene copolymer comprising grafted alkoxysilyl groups (paragraphs 18 and 20-21). The amount of silyl group may be varied over a wide range of 1 to 80 wt% of the adhesive composition (paragraph 25). As noted above, the catalyst may be a tertiary amine such as triethylenediamine (paragraph 49). Similarly Applicant may use a copolymer of ethylene and propylene functionalized with alkoxysilyl groups and a tertiary amine catalyst (Applicant’s published Application, paragraphs 41, 43 and 46-48) to achieve the desired difference in solubility parameters. Given the similar compositions, it is reasonably clear that Suen’s adhesive may be formulated to have the claimed difference in solubility parameters. As to motivation, Suen is directed to a hotmelt adhesive, and it is known in the hotmelt adhesive art that it is desirable for the components of the adhesive to have close solubility parameters to provide compatibility between the components and associated advantages of such compatibility. For example, Ardent teaches compatibility, i.e. the degree of solubility of components, is a major factor in hot melt adhesives. Ardent explains the closer the solubility parameters of the components of the adhesive, the greater the compatibility, thereby providing a more uniform and homogeneous adhesive which provides a better bond (column 1, lines 54-60). Alternatively, Borsinger provides similar teachings (column 2, lines 32-37). Thus Ardent or Borsinger establishes that the difference in component solubility parameters is a result effective variable which should be minimized, i.e. as close to zero as desired, to provide enhanced compatibility and adhesive performance. It is noted that a claimed range which overlaps, lies within, or is near a range suggested by the prior art establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Suen because one of ordinary skill in the art would have been motivated to achieve the above noted advantages taught by either one of Ardent or Borsinger as a matter of routine experimentation.
	(ii)	Suen teaches the cross-linked modified resin is provided in a preferred amount of 10-35 wt% of the overall adhesive and the catalyst is provided in a preferred amount of 0.1-1.5 wt% of the overall adhesive (paragraphs 25 and 49). The claimed range is on the basis of catalyst plus resin, not the overall adhesive. At 10 wt% resin based on overall adhesive, 0.1-1.5 wt% catalyst based on overall adhesive corresponds to 1-13 wt% catalyst based on a total amount with the resin; and at 35 wt% resin based on overall adhesive, 0.1-1.5 wt% catalyst based on overall adhesive corresponds to 0.3-4 wt% catalyst based on a total amount with the resin. Thus it is clear that over Suen’s entire preferred range of resin content in the adhesive, Suen’s preferred catalyst range overlaps or falls within the claimed catalyst amount range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Alternatively, one having ordinary skill in the art would have understood that catalysts are provided to increase reaction rates. In Suen, the catalyzed reaction is the curing of the adhesive. Thus it is reasonably clear from the teachings of Suen that the amount of catalyst is a result effective variable for providing a suitable increase in curing rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a catalyst content in the claimed range in Suen because one of ordinary skill in the art would have been motivated to provide a suitable increase in curing rate as a matter of routine experimentation for the reasons provided above in view of the above noted catalyst ranges suggested by Suen.
	Regarding claim 2, Suen teaches textile adherends, which are naturally porous (paragraph 59).
	Regarding claim 3, textile adherends are considered to satisfy a fiber assembly sheet. Alternatively, Suen teaches polypropylene strips, which are considered to satisfy a resin board (paragraph 67).
	Regarding claim 6, Suen clearly teaches this additional limitation (paragraph 59).
	Claims 7-8 are satisfied for the reasons provided above.
	Regarding claims 9-10, triethylenediamine is a an amine based compound having a molecular weight of 112.
	Regarding claim 16, Suen teaches an adhesive layer thickness of about 250 µm (0.01 inch; paragraph 67). In another example, Suen teaches an adhesive application rate of 10 grams/ft2, which corresponds to a thickness of about 120 µm assuming an adhesive density of about 0.9 g/cm3 (paragraph 68). Thus Suen suggests an adhesive layer thickness well within the claimed range.
	Claim 19 is satisfied for the reasons provided above.

Claims 1-3, 6-10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suen in view of either one of Arendt or Borsinger as applied to claims 1-3, 6-10, 16 and 19 above, and further in view of Okamoto (US 7910682).
	Regarding claim 13, as noted above, Suen teaches triethylenediamine as the catalyst. Suen does not teach one of the claimed catalysts, but is not limited to particular catalysts. In a curable hotmelt adhesive comprising alkoxysilyl functional groups on a thermoplastic resin, Okamoto suggests N,N,N’,N’-tetramethylethylenediamine as an alternative to triethylenediamine (column 13, lines 27-36; column 15, lines 20-24; column 32, lines 9-12, 25 and 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the laminated body of Suen because one of ordinary skill in the art would have been motivated to use a known suitable alternative amine catalyst, as evidenced by Okamoto.
	With regard to the claimed catalyst amount, Okamoto also suggests a preferred amount of about 0.1 to 5 wt% catalyst based on a total amount with the resin (column 32, lines 44-45). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Alternatively, Okamoto teaches the catalyst amount is selected to provide suitable curing rate without making the pot life too short (column 32, lines 42-53), which makes it clear that the catalyst amount is a result effective variable for achieving these desired properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a catalyst content in the claimed range in the modified laminated body of Suen because one of ordinary skill in the art would have been motivated to provide a suitable increase in curing rate without making the pot life too short as a matter of routine experimentation in view of the teachings of Okamoto and the catalyst content suggested by Okamoto.
	Regarding claim 1, given that Okamoto suggests one of Applicant’s preferred amine catalysts and, as noted above, Suen suggests a similar alkoxysilyl functionalized thermoplastic resin to that taught by Applicant, even greater evidence is provided to suggest that Suen’s adhesive may be formulated to have the claimed difference in solubility parameters.
	Claims 2-3, 6-10, 16 and 19 are satisfied for the reasons provided above.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suen in view of either one of Arendt or Borsinger as applied to claims 1-3, 6-10, 16 and 19 above, and further in view of Mihara (US 2014/0323004), and optionally further in view of Okamoto.
	Okamoto is optionally applied as above in the rejection of claims 1-3, 6-10, 13, 16 and 19 for suggesting a catalyst which provides even greater evidence that Suen’s adhesive may be formulated to have the claimed difference in solubility parameters, and for suggesting a catalyst amount in the claimed range.
	Regarding claims 2-5, alternative motivation to satisfy claims 2-3 is provided here. Suen does not recite the limitations of claims 4-5. Suen is directed to a laminated body comprising various adherends adhesively joined by a hotmelt adhesive. The adherends may include metal, polymer plastics, glass textiles and composites, and the adhesive is even strong enough to provide laminated bodies comprising components on the exterior of vehicles (paragraph 59). Mihara suggests laminated bodies joined with a layer of hotmelt adhesive (paragraph 45), wherein adherends may include resin foam sheet which satisfies a resin board (paragraph 42), and nonwoven glass fiber cloth which naturally has a porous surface (paragraph 45), and the laminated bodies may clearly constitute interior materials such as a vehicle molded ceiling material or door trim (paragraphs 25 and 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified laminated body of Suen because one of ordinary skill in the art would have been motivated to form the above noted laminated articles suggested by Mihara.
	Regarding claim 6, this rather broad limitation is satisfied by the laminated body material of Mihara since it may be used as an exposed surface material of a vehicle ceiling or door (paragraphs 25 and 49). Such satisfies the broadly recited exterior material since any exposed surface is considered “exterior”.

Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
	Applicant argues the applied references do not describe or suggested the claimed difference in solubility parameters, or such difference for the combination of a polyolefin with an alkoxysilyl group and an amine based catalyst. In response, the primary reference to Suen teaches the catalyst may be a tertiary amine such as triethylenediamine (paragraph 49), which satisfies the claimed amine-based compound. Suen teaches the thermoplastic resin may comprise propylene-ethylene copolymer comprising grafted alkoxysilyl groups (paragraphs 17-18 and 20-21), which satisfies the claimed polyolefin having an alkoxysilyl group. Additionally, Okamoto was applied to suggest using one of the specific claimed amine catalysts. Given the similarity in composition, the examiner maintains it is well within the level of ordinary skill in the art to provide a solubility parameter difference in the claimed range. Applicant has not provided any evidence to the contrary. As to motivation, Suen is directed to a hotmelt adhesive, and it is known in the hotmelt adhesive art that it is desirable for the components of the adhesive to have close solubility parameters to provide compatibility between the components and associated advantages of such compatibility. For example, Ardent teaches compatibility, i.e. the degree of solubility of components, is a major factor in hot melt adhesives. Ardent explains the closer the solubility parameters of the components of the adhesive, the greater the compatibility, thereby providing a more uniform and homogeneous adhesive which provides a better bond (column 1, lines 54-60). Alternatively, Borsinger provides similar teachings (column 2, lines 32-37). Thus Ardent or Borsinger establishes that the difference in component solubility parameters is a result effective variable which should be minimized, i.e. as close to zero as desired, to provide enhanced compatibility and adhesive performance. Accordingly, the examiner maintains that proper motivation has been provided to provide a solubility parameter difference in the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745